In an action for specific performance of a contract for the sale of real property, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Spinola, J.), entered July 25, 2006, as granted the plaintiffs’ motion for summary judgment directing specific performance of the contract.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiffs established their prima facie entitlement to summary judgment directing specific performance of the contract and, in opposition, the defendant failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the plaintiffs’ motion for summary judgment directing specific performance of the contract. Ritter, J.P., Santucci, Miller and Balkin, JJ., concur.